NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    ___________

                         No. 21-1140
                         ___________

                     JEFFREY GIBSON,
                                          Appellant

                               v.

        SUSQUEHANNA TOWNSHIP AUTHORITY
         ____________________________________

        On Appeal from the United States District Court
            for the Middle District of Pennsylvania
                   (D.C. No. 1:20-cv-01891)
         District Judge: Honorable John E. Jones, III
         ____________________________________

       Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                    on September 17, 2021

Before: GREENAWAY, JR., KRAUSE, and BIBAS, Circuit Judges

              (Opinion filed: December 6, 2021)
          ____________________________________
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

    Pro se appellant Jeffrey Gibson appeals from the order dismissing his complaint as friv-

olous and for failure to state a claim. We will affirm.

    In his complaint, Gibson argued that stormwater utility charges imposed by defendant

Susquehanna Township Authority (“STA”) are an unconstitutional tax. A Magistrate

Judge issued a Report and Recommendation, noting that if the stormwater runoff charges

were considered taxes, the District Court would lack jurisdiction under the Tax Injunction

Act, and instead treating the charges as fees for services. He liberally construed the com-

plaint as having been brought under 42 U.S.C. § 1983, and he recommended that the com-

plaint be dismissed as frivolous and for failure to state a claim. The District Court adopted

the Report and Recommendation and dismissed the complaint, with prejudice, pursuant to

28 U.S.C. § 1915(e)(2)(B)(i) and (ii). Gibson timely appealed.

    We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary re-

view over a district court’s decision to dismiss a complaint under § 1915(e)(2)(B) as legally

frivolous or for failure to state a claim. See Dooley v. Wetzel, 957 F.3d 366, 373-74 (3d

Cir. 2020). “To be frivolous, a claim must rely on an ‘indisputably meritless legal theory’

or a ‘clearly baseless’ or ‘fantastic or delusional’ factual scenario.” Mitchell v. Horn, 318



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             2
F.3d 523, 530 (3d Cir. 2003) (quoting Neitzke v. Williams, 490 U.S. 319, 327–28 (1989)).

In reviewing a dismissal for failure to state a claim, “we accept all factual allegations as

true [and] construe the complaint in the light most favorable to the plaintiff.” Warren Gen.

Hosp. v. Amgen, Inc., 643 F.3d 77, 84 (3d Cir. 2011) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)).

     We agree with the District Court that, to the extent that the stormwater charges could

be construed as taxes, the District Court lacked jurisdiction. The Tax Injunction Act pro-

hibits a federal court from enjoining “the assessment, levy or collection of any tax under

State law where a plain, speedy and efficient remedy may be had in the courts of such

State.” 28 U.S.C. § 1341. Additionally, the Supreme Court has held that “taxpayers are

barred by the principle of comity from asserting § 1983 actions against the validity of state

tax systems in federal courts” so long as “plain, adequate, and complete”1 remedies are

available in state court. Fair Assessment in Real Estate Ass’n, Inc. v. McNary, 454 U.S.

100, 116 (1981). We have repeatedly held that the Pennsylvania state courts provide a

“plain, speedy, and efficient” remedy for challenges to a county’s assessment of real prop-

erty taxes. See, e.g., Gass v. Cnty. of Allegheny, Pa., 371 F.3d 134, 137-38 (3d Cir. 2004).


1
    The McNary Court stated:

         We discern no significant difference, for purposes of the principles recog-
         nized in this case, between remedies which are “plain, adequate, and com-
         plete,” as that phrase has been used in articulating the doctrine of equitable
         restraint, and those which are “plain, speedy and efficient,” within the mean-
         ing of § 1341.

454 U.S. at 116 n.8 (citations omitted).

                                               3
   To the extent that the stormwater charges were fees for service, we agree with the Dis-

trict Court that the complaint was legally frivolous and failed to state a claim. As thor-

oughly explained by the District Court, the constitutional provisions invoked by Gibson

have no bearing on his allegations, namely that the stormwater charges constitute an im-

permissible tax on “God,” who made the rain.

   Finally, the District Court did not abuse its discretion or otherwise err in dismissing the

complaint without providing Gibson an opportunity to amend, because amendment would

have indeed been futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.

2002).

   For the foregoing reasons, we will affirm the District Court’s dismissal of Gibson’s

complaint.




                                              4